DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites the limitation: “the height greater than half of a length of each of the first minor face, the second minor face, the third minor face, and the fourth minor face”
There is no such description contained in the present application, and the present specification explicitly states: “Skilled artisans will appreciate that elements in the figures are illustrated for simplicity and clarity and have not necessarily been drawn to scale. For example, the dimensions of some of the elements in the figures may be exaggerated relative to other elements to help to improve understanding of embodiments of the present disclosure”, and so the drawings cannot be relied upon for disclosure of relative scale. Furthermore, even if the figures were to be assumed to be to scale, they do not appear to show that the height of (for example) 303 within 304 is anywhere near any of the lengths of the faces shown in FIG.3, nor is there any recitation in the specification describing any lengths or heights or widths of any solid object of the present application.
For purposes of examination the limitation “half of a length of each…” is interpreted as “half of a height of each…”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation: “extending from the major face beyond a height that the thermoplastic overlayer extends from the major face”
It is unclear from the language of claim 29 whether “the major face” recited therein is the “major face” recited in claim 26, or the “major face” recited in claim 1. The major face recited in claim 1 is a major face of the plastic substrate, and the major face recited in claim 26 is a major face of the housing. 
For purposes of examination the “major face” recited in claim 29 (and by dependency claim 30) is read as the major face of claim 26 (i.e. the major face of the housing).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the height greater than half of a length of each of the first minor face, the second minor face, the third minor face, and the fourth minor face” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9-13, 21-23, 26, 27, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardinali et al. (US 2017/0207524).

Regarding claim 1 Cardinali discloses:
A component for an electronic device, the component comprising: 
a housing (e.g. 12, FIG.1, 154 FIG.7 “formed from metal portions of housing 12” paragraph [0056], [0027]); 
a plastic substrate (e.g. 142 FIG.13, paragraph [0052], 160’ FIG.7, paragraphs [0051], [0059]), disposed adjacent to the housing (e.g. shown e.g. FIG.7 FIG.17); and 
a thermoplastic overlayer (e.g. 156 FIG.7, described e.g. paragraph [0050]), insert molded into the housing; 
wherein the plastic substrate is disposed between the housing and the thermoplastic overlayer (as shown e.g. FIG.7); 
wherein the thermoplastic overlayer envelops all major and minor faces of the plastic substrate other than a housing interface of the plastic substrate (shown e.g. FIG.7, FIG.13), which is a major face of the plastic substrate abutting the housing (shown e.g. FIG.7, FIG.13).

Regarding claim 4 Cardinali discloses: 
an adhesive layer disposed between the plastic substrate and the housing (described e.g. paragraphs [0053], [0059]).  

Regarding claim 5 Cardinali discloses:
the housing defining one or more mechanical features (described e.g. paragraphs [0044], [0053], [0059], also adjacent 142, 158 FIG.7) retaining the plastic substrate at a predetermined location within the housing when the thermoplastic overlayer is insert molded into the housing atop the plastic substrate.  

Regarding claim 9 Cardinali discloses: 
the plastic substrate (e.g. metal, plastic paragraphs [0051], [0059], plastic silicon paragraph [0052]) and the thermoplastic overlayer (e.g. thermoplastic paragraph [0050]) are manufactured from different materials.  

Regarding claim 10 Cardinali discloses:
the housing is manufactured from aluminum (e.g. described paragraph [0027]).  

Regarding claim 11 Cardinali discloses:
electrically conductive material disposed within the plastic substrate (e.g. resistor paragraph [0049], metal, paragraph [0055]).  

Regarding claim 12 Cardinali discloses:
the electrically conductive material defines an antenna (described e.g. paragraph [0055]).  

Regarding claim 13 (insofar as it is understood) Cardinali discloses: 
the antenna is electrically isolated from electrical connections to any of a receiver, transmitter, or transceiver (e.g. parasitic antenna resonating element paragraph [0076], inherently isolated from electrical connection).

Regarding claim 21 Cardinali discloses:
 the electrically conductive material comprises a resistive material (e.g. resistor described paragraph [0049]).

Regarding claim 22 Cardinali discloses:
the plastic substrate comprises a first half (e.g. above 144 FIG.5) and a second half (e.g. below 144 FIG.5) which are joined together about the electrically conductive material (as described e.g. paragraph [0052]).

Regarding claim 23 Cardinali discloses:
 the electrically conductive material is insert molded into the plastic substrate (described e.g. paragraph [0044]).

Regarding claim 26 Cardinali discloses:
the housing defining a major face (e.g. 154 FIG.7, top face of bottom 12 FIG.17, paragraph [0056]), a first minor face, a second minor face, a third minor face, and a fourth minor face (four vertical faces of 12 shown/indicated FIG.1).  

Regarding claim 27 Cardinali discloses:
first minor face, the second minor face, the third minor face, and the fourth minor face (four vertical walls of 12 shown/indicated FIG.1) extending orthogonally from the first major face (e.g. vertical walls from bottom of 12/154 FIG.17).

Regarding claim 31 Cardinali discloses:
the plastic substrate and the thermoplastic overlayer are manufactured in different colors (e.g. thermoplastic color, vs silicon color (paragraph [0052]) vs electroplated metals colors (paragraph [0061])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardinali et al. (US 2017/0207524) in view of Kasar (US 2015/0313003).

Regarding claim 28 Cardinali discloses:
the component of claim 26, 
Cardinali does not explicitly disclose:
the thermoplastic overlayer abutting each of the first minor face, the second minor face, the third minor face, and the fourth minor face
Kasar teaches:
the thermoplastic overlayer (e.g. 110 FIG.11) abutting (e.g. described paragraph [0049], shown/indicated abutting inside 124 of 84, FIG.11) each of the first minor face, the second minor face, the third minor face, and the fourth minor face (e.g. four walls of 84 shown FIG.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kasar as pointed out above, in Cardinali, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed the device of Cardinali: “to be protected from moisture and help minimize device size while potentially enhancing device aesthetics” (paragraph [0049]), and to “help protect the device. The case can also provide supplemental power or other features” (paragraph [0043]).

Regarding claim 29 Cardinali as modified discloses:
the component of claim 28, 
Cardinali does not explicitly disclose:
the first minor face, the second minor face, the third minor face, and the fourth minor face extending from the major face beyond a height that the thermoplastic overlayer extends from the major face
Kasar teaches:
the first minor face, the second minor face, the third minor face, and the fourth minor face (e.g. four walls of 84 shown FIG.7) extending from the major face (e.g. bottom of 124 FIG.11) beyond a height that the thermoplastic overlayer extends from the major face (e.g. 124 extends above 110 FIG.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kasar as pointed out above, in Cardinali, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed the device of Cardinali: “to be protected from moisture and help minimize device size while potentially enhancing device aesthetics” (paragraph [0049]), and to “help protect the device. The case can also provide supplemental power or other features” (paragraph [0043]).

Regarding claim 30 Cardinali as modified discloses:
the component of claim 29, 
Cardinali does not explicitly disclose:
the height greater than half of a length of each of the first minor face, the second minor face, the third minor face, and the fourth minor face 
Kasar teaches:
the height greater than half of a length of each of the first minor face, the second minor face, the third minor face, and the fourth minor face (e.g. the height of 110 extends more than half the height of wall 124 FIG.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kasar as pointed out above, in Cardinali, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed the device of Cardinali: “to be protected from moisture and help minimize device size while potentially enhancing device aesthetics” (paragraph [0049]), and to “help protect the device. The case can also provide supplemental power or other features” (paragraph [0043]).

Response to Arguments
Applicant's arguments filed 2022-07-13 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to “injection molded”:
In their response dated 2018-02-27 applicant elected the apparatus. As the present claims are apparatus claims, the weight given to method limitations in the apparatus claims is limited, as “the patentability of a product does not depend on its method of production” (MPEP 2113(I)).
At least paragraph [0050] of Cardinali (cited in this and prior action of record) states: “Plastic (e.g., a thermoplastic material) such as plastic 156 may be molded over components 142 and substrate 154. There may be one or more shots of plastic (i.e., separately molded portions of plastic) in packaged device 140.”
One of ordinary skill in the art would understand that the description of “shots of plastic” and “molded over components” is necessarily a description of insert molding.
The process used by Cardinali is the equivalent process that applicant describes of their own insertion molding process (paragraph [039]) and so one of ordinary skill in the art would understand that Cardinali discloses the argued limitation(s) when the claims are properly read in light of the specification etc. (MPEP 2111). Applicant fails to come forward with any evidence “establishing a nonobvious difference between the claimed product and the prior art product” (MPEP 2113(II)).

Regarding applicant’s arguments with respect to element 142:
Paragraph [0052] of Cardinali (cited in this and prior action of record) states: “In this type of arrangement, each die 144 is bonded to a substrate and embedded within a plastic package body to form a respective component 142”. As 144 is embedded within a plastic package body to from a respective component 142, 142 discloses the claimed “plastic substrate”. This interpretation is consistent with (e.g.) 620 of 601 of FIG.6 of the present application and therefor one of ordinary skill in the art would understand that Cardinali discloses the argued limitation(s) when the claims are properly read in light of the specification etc. (MPEP 2111).

Regarding applicant’s argument that 154 is not a housing:
Applicant is misrepresenting the action of record
The action of record clearly points to 12 and 154 as disclosing the claimed housing. One of ordinary skill in the art would understand that 154 and 12 are components of the same housing (e.g. 154 serves as the “internal frame structure” of 12 paragraph [0027]) in the same manner as e.g. 101, 102, 103 etc. of the present application are each components of the disclosed housing.
As 142 is surrounded by 156 (shown combined into 140 FIG.17) except for the portion that is contact with 154, and as 154 is part of the housing of Cardinali, then one of ordinary skill in the art would understand that Cardinali discloses the argued limitation(s) when the claims are properly read in light of the specification etc. (MPEP 2111).

Regarding applicant’s arguments against 160 disclosing the claimed plastic substrate:
The office action of record points to paragraphs [0051] and [0059] in support of 160’ disclosing a plastic substrate as claimed.
Paragraph [0059] states: “Metal antenna structure 160′ may be … formed from patterned metal traces on a flexible printed circuit or other substrate,” and paragraph [0051] states of “flexible printed circuit boards”: “a flexible printed circuit (e.g. a printed circuit formed from a sheet of polyimide or other flexible polymer layer)”. One of ordinary skill in the art would understand that 160 of FIG.7, being formed from patterned metal traces on a sheet of polyimide or other flexible polymer layer discloses a plastic substrate in the same manner as 620 of 601 of FIG.6, or “Where the plastic substrate comprises electrical components such as electrical conductors, antennas, nodes, and traces“ as described in paragraph [023] of the present application and so one of ordinary skill in the art would understand that Cardinali discloses the argued limitation(s) when the claims are properly read in light of the specification etc. (MPEP 2111).
It is noted that 160 of FIG.7 is enveloped by 156-2 except for the bottom of 160, and that 156-1 serves to adhere 160 to 154/12 in the same manner as 204 of FIG.2 of applicant’s present application and so one of ordinary skill in the art would understand that Cardinali discloses the argued limitation(s) when the claims are properly read in light of the specification etc. (MPEP 2111).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached between the hours of 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841           



/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841